Case 0:18-cv-61117-BB Document 92 Entered on FLSD Docket 10/09/2018 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

                                 CASE NO. 18-CV-61117-BLOOM-VALLE

 STEVEN BENTON AUBREY and
 BRIAN EDWARD VODICKA,

                   Plaintiffs,

 v.

 D MAGAZINE PARTNERS, L.P. et al.,

             Defendants.
 _________________________________________/

          CITY DEFENDANTS’ CERTIFICATE OF INTERESTED PARTIES AND
                    CORPORATE DISCLOSURE STATEMENT

         Pursuant to this Court’s September 18, 2018, order (ECF No. 70), defendants City of Dallas

 (the “City”),1 Scott Sayers, and Robert Ermatinger (collectively, the “City Defendants”), hereby

 disclose the following persons and entities that have a financial interest in the outcome of this case:

      A. Parties

         Plaintiffs

         1. Steven Benton Aubrey.

         2. Brian Edward Vodicka.

         Defendants

         3. Dallas County, Texas.2


 1
  As Plaintiffs concede (ECF No. 83, at p. 8), the Dallas Police Department is not an independent
 entity subject to suit. The “City” includes the City of Dallas and the Dallas Police Department.
 2
   As Plaintiffs concede (ECF No. 82, at p. 14), the Dallas County Sheriff’s Department not an
 independent entity subject to suit. “Dallas County, Texas,” includes Dallas County and the Dallas
 County Sheriff’s Department.


                       WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 92 Entered on FLSD Docket 10/09/2018 Page 2 of 5



        4. Melinda Christine Urbina.

        5. D Magazine Partners, L.P.

        6. Magazine Limited Partners, L.P.

        7. Allison Media, Inc.

        8. Jamie L. Thompson.

        9. Robert L. Ermatinger, Jr.

        10. Scott Robert Sayers.

        11. Stephen Charles Schoettmer.

        12. Judge Eric Vaughn Moye.

        13. City of Dallas.3

     B. Attorneys and Law Firms

        14. Dallas County District Attorney’s Office (Counsel for Dallas County Defendants).

        15. Peter L. Harlan, Esq. (Counsel for Dallas County Defendants).

        16. Thomas & LoCicero PL (Local Counsel for Dallas County Defendants and Magazine
            Defendants).

        17. Dana Jane McElroy, Esq. (Local Counsel for Dallas County Defendants and Magazine
            Defendants).

        18. Haynes and Boone LLP (Counsel for Magazine Defendants).

        19. Jason P. Bloom, Esq. (Counsel for Magazine Defendants).

        20. Thomas J. Williams, Esq. (Counsel for Magazine Defendants).

        21. Stephanie Sivinski, Esq. (Counsel for Magazine Defendants).

        22. Office of the Attorney General of Texas (Counsel for Defendant Judge Eric Vaughn
            Moye).


 3
   As a governmental corporate party, the City is exempt from Federal Rule of Civil Procedure’s
 requirement to either identify any parent corporation and any publicly held corporation owning
 10% or more of its stock or state that there is no such corporation.
                                      2
                    WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 92 Entered on FLSD Docket 10/09/2018 Page 3 of 5



       23. Demetri Anastasiadis, Esq. (Counsel for Defendant Judge Eric Vaughn Moye).

       24. Office of the Attorney General of Florida (Counsel for Defendant Judge Eric Vaughn
           Moye).

       25. Tiernan Cole, Esq. (Counsel for Defendant Judge Eric Vaughn Moye).

       26. Weiss Serota Helfman Cole & Bierman, P.L. (Counsel for City Defendants).

       27. Eric Page Hockman, Esq. (Counsel for City Defendants).

       28. Joseph Hyam Serota, Esq. (Counsel for City Defendants).

       29. Richard Bradlee Rosengarten, Esq. (Counsel for City Defendants).


                                                    Respectfully submitted,

                                                    WEISS SEROTA HELFMAN
                                                     COLE & BIERMAN, P.L.
                                                    Attorneys for the City
                                                    2525 Ponce de Leon Blvd., Suite 700
                                                    Coral Gables, Florida 33134
                                                    Telephone:     (305) 854-0800
                                                    Facsimile:     (305) 854-2323

                                                    By:    /s/ Richard B. Rosengarten

                                                    JOSEPH H. SEROTA
                                                    Florida Bar No. 259111
                                                    Primary: jserota@wsh-law.com
                                                    Secondary: lmartinez@wsh-law.com

                                                    ERIC P. HOCKMAN
                                                    Florida Bar No. 064879
                                                    Primary: ehockman@wsh-law.com
                                                    Secondary: szavala@wsh-law.com

                                                    RICHARD B. ROSENGARTEN
                                                    Florida Bar No. 0106169
                                                    Primary: rrosengarten@wsh-law.com
                                                    Secondary: szavala@wsh-law.com




                                    3
                  WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 92 Entered on FLSD Docket 10/09/2018 Page 4 of 5



                                       Certificate of Service

        I certify that on October 9, 2018, this document was electronically filed with the Clerk of

 Court using CM/ECF, and is also being served by U.S. Mail (or via CM/ECF if they have obtained

 authorization) upon all pro se plaintiffs and defendants identified on the below service list.

                                               By:     /s/ Richard B. Rosengarten

                                             Service List

          Steven B. Aubrey                                  Brian E. Vodicka
          2601 NW 3rd Ave                                   2601 NW 3rd Ave
          Wilton Manors, FL 33311                           Wilton Manors, FL 33311
          (512) 666-8004                                    (954) 716-9375
          defamationperse@gmail.com                         defamationperse@gmail.com
          Plaintiff Pro Se                                  Plaintiff Pro Se

          Stephen Charles Schoettmer, Esq.                  Demetri Anastasiadis
          4305 W. Lovers Lane                               Assistant Attorney General of Texas
          Dallas, TX 75209                                  Law Enforcement Defense Division
          (214) 228-8792                                    Office of the Attorney General
          Steve.schoettmer1@gmail.com                       P.O. Box 12548
          Defendant                                         Austin, Texas 78711
                                                            (512) 463-2080

          Peter L. Harlan, Assistant District               Tiernan Cole, Esq.
          Attorney                                          Assistant Attorney General
          133 N. Riverfront Blvd. 1319                      Office of Attorney General of Florida
          Dallas, Texas 75207                               110 SE 6th Street, FL 10
          (512) 653-3690                                    Fort Lauderdale, FL 33301
          Attorney for Defendants Melinda C.                (954) 712-4600
          Urbina, Dallas County Sheriff                     Tiernan.cole@myfloridalegal.com
          Department and Dallas County,                     Gwendolyn.hinton@myfloridalegal.com;
          Texas                                             Martine.legagneur@myfloridalegal.com
                                                            Attorney for Defendant Judge Eric
                                                            Vaughn Moye

 Continued next page




                                       4
                     WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 92 Entered on FLSD Docket 10/09/2018 Page 5 of 5




        Dana J. McElroy, Esq.
        Thomas & Locicero PL
        915 Middle River Drive, Suite 309
        Fort Lauderdale, FL 33304
        (954) 703-3416
        dmcelroy@tlolawfirm.com

        Jason P. Bloom, Esq.
        2323 Victory Avenue, Suite 700
        Dallas, Texas 75219
        (214) 651-5000

        Attorneys For D Magazine
        Partners, L.P. D/B/A
        D Magazine; Magazine Limited
        Partners, L.P.; Allison Media, Inc.;
        and Jamie L. Thompson




                                    5
                  WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
